UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-02278 Value Line Premier Growth Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, New York, NY 10036 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1900 Date of fiscal year end: December 31 Date of reporting period: March 31, 2013 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 3/31/13 is included with this Form. Value Line Premier Growth Fund, Inc. Schedule of Investments (unaudited) March 31, 2013 Shares Value COMMON STOCKS (94.6%) CONSUMER DISCRETIONARY (10.7%) AutoZone, Inc. * $ BorgWarner, Inc. * Brinker International, Inc. Buckle, Inc. (The) (1) Darden Restaurants, Inc. Dick’s Sporting Goods, Inc. Domino’s Pizza, Inc. Genuine Parts Co. Gildan Activewear, Inc. HSN, Inc. Johnson Controls, Inc. Life Time Fitness, Inc. * LKQ Corp. * McDonald’s Corp. NIKE, Inc. Class B O’Reilly Automotive, Inc. * Penn National Gaming, Inc. * PVH Corp. Signet Jewelers Ltd. Starbucks Corp. TJX Companies, Inc. (The) VF Corp. Vitamin Shoppe, Inc. * Wynn Resorts Ltd. Yum! Brands, Inc. CONSUMER STAPLES (10.4%) BRF - Brasil Foods S.A. ADR British American Tobacco PLC ADR (1) Brown-Forman Corp. Class B Bunge Ltd. Church & Dwight Co., Inc. Coca-Cola Femsa, SAB de C.V.
